Plaintiff in error was indicted upon the charge of murder in the first degree and was convicted of the offense of murder in the second degree. He contends here that the evidence was not sufficient to support a verdict of murder in the second degree, relying upon Holton v. State, 87 Fla. 65, 99 So. 244, and on Russell v. State, 91 Fla. 370, 107 So. 922.
The law as enunciated in neither of those cases is applicable here. In this case there was ample evidence from which the jury could have drawn the conclusion that the defendant did not act in self defense, but, on the other hand, that he shot and killed the deceased at and when he was in *Page 476 
no apparent danger of being assaulted or injured by the deceased.
His second contention is that the judgment should be reversed because the court denied his motion for change of venue. There is no material difference between this case in regard to that phase and to the case of Jeffcoat v. State, 103 Fla. 466,138 So. 385, and we think that on authority of the opinion and judgment in the Jeffcoat case, supra, the record discloses no reversible error in the denial in this case of the motion for a change of venue.
The judgment should be affirmed and it is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS and TERRELL, J. J., concur.